Citation Nr: 0023033	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-48 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  The propriety of the initial evaluation for chronic 
headaches, currently evaluated as 30 percent disabling.

2.  The propriety of the initial evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.

3.  The propriety of the initial evaluation for solar eczema, 
currently evaluated as 10 percent disabling; to include the 
issue of whether a compensable evaluation for this disorder 
was warranted prior to November 19, 1998.

4.  The propriety of the initial evaluation for chronic 
lumbosacral strain, currently evaluated as noncompensable.

5.  Entitlement to service connection for a left hip 
disability, to include the issue of whether it is the result 
of an undiagnosed illness.

6.  Entitlement to service connection for testicular pain, to 
include the issue of whether it is the result of an 
undiagnosed illness.

7.  Entitlement to service connection for chronic diarrhea as 
a result of an undiagnosed illness.

8.  Entitlement to service connection for multiple joint 
pain, to include the issue of whether it is the result of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1975 and from March 1977 to June 1995.  He served in the 
Southwest Asian Theater of Operations during the Gulf War.  
This appeal arises from a June 1996 rating decision of the 
Baltimore, Maryland, Regional Office (RO) which granted 
service connection for chronic headaches.  This disorder was 
determined to be noncompensable and the veteran appealed this 
determination.  In a supplemental statement of the case 
(SSOC) issued to the veteran in January 1998, he was informed 
that the evaluation for his headaches had been increased to 
10 percent disabling.  By rating decision of March 1998, this 
evaluation was increased again to 30 percent disabling.  The 
veteran has continued his appeal.

The veteran was granted direct service connection for 
irritable bowel syndrome in a rating decision of March 1998.  
This disorder was evaluated as 10 percent disabling and the 
veteran appealed this evaluation.

Service connection for a testicular disorder characterized by 
pain was denied in a rating decision of June 1996 and the 
veteran appealed this determination.  In a SSOC issued in 
January 1998, the veteran was informed that this claim had 
also been denied under the provisions governing service 
connection for an undiagnosed illness.  He also appealed this 
determination.  

The veteran was granted service connection for solar eczema 
in a rating decision of March 1998.  This disability was 
determined to be noncompensable.  The veteran appealed this 
evaluation.  In a SSOC of January 2000, he was informed that 
the evaluation of this disorder had been increased to 10 
percent disabling.  This award was made effective from 
November 19, 1998.  He continued his appeal on this issue.

By rating decision of June 1996, the RO denied service 
connection for "pathology to account for joint pain, to 
include low back pain."  He appealed this decision.  In a 
SSOC issued in January 1998, the veteran was informed that he 
had been granted service connection for chronic lumbosacral 
strain which was evaluated as noncompensable.  He appealed 
this evaluation.  This SSOC also informed the veteran that he 
had been denied service connection for a left hip disability, 
to include the issue of whether such a disability had been 
caused by an undiagnosed illness.  He expressed his 
dissatisfaction with this decision in a written statement 
received later that same month. 

The issue of an increased evaluation for the veteran's 
lumbosacral strain is discussed in the following REMAND.


FINDINGS OF FACT

1.  Since July 1995, the date of the grant of service 
connection for chronic headaches, the disability has been 
characterized by two to three incapacitating headaches a 
month with associated symptoms of nausea, blurry vision, and 
photophobia.

2.  Since July 1995, the date of the grant of service 
connection for irritable bowel syndrome, the disability has 
been characterized by up to six bowel movements a day of 
watery to "pudding" consistency, abdominal distress, and 
weight maintenance with the use of dietary supplements.

3.  Since July 1995, the date of the grant of service 
connection for solar eczema, the disability has been 
characterized by seasonal itching and painful rashes 
developing on skin exposed to sunlight with minimal residuals 
of scarring and lesions.

4.  The veteran has submitted lay and medical evidence that 
establishes a nexus between his symptoms of testicular pain 
and his service in the Gulf War.

5.  The veteran has submitted lay and medical evidence that 
establishes a nexus between his symptoms of left hips pain 
and his service in the Gulf War.

6.  The veteran's current symptoms of chronic diarrhea have 
been attributed by medical opinion to be the result of his 
service-connected irritable bowel syndrome.

7.  The veteran has not submitted appropriate medical 
evidence of a current disorder characterized by multiple 
joint pain, to include a competent nexus between the signs 
and symptoms of this claimed disability and an undiagnosed 
illness, and, therefore, has not presented a plausible claim 
for service connection.





CONCLUSIONS OF LAW

1.  As the assignment of an initial 30 percent evaluation for 
the veteran's service-connected headaches is proper, a higher 
evaluation is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124a, Diagnostic Code 
8100 (1999).

2.  The criteria for an evaluation of 30 percent for the 
veteran's service-connected irritable bowel syndrome are met, 
effective from July 1, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.114, Diagnostic Code 
7319 (1999).

3.  The criteria for an evaluation of 10 percent for the 
veteran's service-connected solar eczema are met, effective 
from July 1, 1995 to November 18, 1998.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118, 
Diagnostic Codes 7800, 7806 (1999).

4.  As the assignment of an initial 10 percent evaluation for 
the veteran's service-connected solar eczema is proper, a 
higher evaluation is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118, 
Diagnostic Codes 7800, 7806 (1999).

5.  The veteran has submitted a well-grounded claim for 
service connection for a left hip disability due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.317, 4.14 (1999).

6.  The veteran has submitted a well-grounded claim for 
service connection for testicular pain due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.317, 4.14 (1999).

7.  The veteran has not submitted a well-grounded claim for 
service connection for chronic diarrhea due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.317, 4.14 (1999).

8.  The veteran has not submitted a well-grounded claim for 
service connection for multiple joint pain.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

A review of the veteran's service medical records indicates 
that he complained of low back pain starting in 1976.  
Comprehensive physical examinations in December 1976, 
December 1978, and October 1979 found his upper and lower 
extremities, musculoskeletal system, spine, neck, feet, 
genito-urinary system, neurological system, abdomen, viscera, 
anus, and rectum to all be normal.  

He reportedly was involved in a motor vehicle accident in 
November 1982 and injured his neck after hitting a 
windshield.  Radiological studies found no abnormalities 
except for a slight loss of lordosis of the cervical spine.  
The impression was paravertebral muscle strain of the 
cervical spine.  In May 1985, it was noted that the veteran 
sustained a fracture of the fifth metacarpal in the right 
hand while practicing karate.  The diagnosis was "boxers' 
fracture" of the right hand.  A comprehensive physical 
examination in August 1986 reported no abnormalities except 
for scars on the right forearm and left hand, and defective 
visual acuity.  In December 1987, the veteran complained of 
low back pain and left testicular pain.  The assessment 
included probable left side epididymitis.  An outpatient 
record dated a few days later reported the veteran's comment 
that his testicular pain had resolved.  In 1989, the veteran 
complained of right ankle pain after inverting his foot.  The 
assessments included ankle sprain versus ligament damage.  
After a few days of physical therapy the assessment was 
resolving right lateral ankle sprain.  The only abnormalities 
explicitly noted on a comprehensive physical examination of 
March 1990 were various scars.  An outpatient record of June 
1992 reported the veteran's complaints of head and body aches 
for the previous five days.  The assessment was viral flu 
syndrome.  In November 1993, the veteran complained of pain 
in his lower right back that radiated into his right 
testicle.  The assessment appeared to be back injury 
secondary to lifting.  He complained of multiple myalgia in 
February 1995 and was assessed to have a viral upper 
respiratory infection. 

He also had frequent complaints of gastrointestinal problems, 
to include diarrhea, starting years prior to his service in 
the Gulf War.  These complaints were assessed to different 
causes and included irritable bowel syndrome.  The veteran 
was afforded a retirement examination in March 1995.  He 
reported a medical history of gout and chronic 
gastrointestinal problems following his overseas duty 
station.  On examination, his upper and lower extremities, 
musculoskeletal system, spine, neck, feet, genito-urinary 
system, neurological system, abdomen, viscera, anus, and 
rectum were all found to be normal.  However, the examiner 
listed the veteran's defects to include chronic gastritis.

The veteran filed his initial claims for service connection 
in July 1995.  He claimed that his multiple joint pain, 
testicular pain, and chronic diarrhea had started in 1991 
while serving overseas.  

A series of VA examinations was provided to the veteran in 
October 1995.  On the genito-urinary examination, there were 
no abnormal findings noted.  The diagnosis was:

Episodic left flank pain radiating to the 
testicle, of undetermined etiology.  If 
genitourinary cause for this pain is 
envisioned, then while [the veteran] is 
having symptoms he should undergo 
diagnostic venous pyelogram and 
urinalysis.

A general medical examination reported the veteran's 
complaints of chronic diarrhea since 1991 and infrequent 
episodes of photosensitivity involving his hands, face, and 
neck.  It was noted that the veteran's medical history 
included barium enema and endoscopy with biopsy that reported 
negative findings.  On examination, the veteran's skin was 
clear and had no rashes or scars.  There was no peripheral 
edema or cyanosis.  The abdomen was soft without organomegaly 
or tenderness.  There were no hernias and the bowel sounds 
were within normal limits.  Evidence of several hemorrhoids 
was noted on both external and internal examination of the 
anus.  The diagnoses included a history of chronic diarrhea, 
without a definitive diagnosis.  

A VA neurological examination of May 1996 reported the 
veteran's claims of headaches once a month.  He asserted that 
these headaches lasted about two days.  It was acknowledged 
by the veteran that, most of the time, he could work with 
these headaches.  The diagnoses included chronic headaches.  

In a notice of disagreement (NOD) received in July 1996, the 
veteran asserted that the information on the severity of his 
headaches as noted on the May 1996 examination report was 
inaccurate.  He alleged that the examiner never asked him if 
his episodes of headaches were incapacitating.  It was 
claimed by the veteran that his headaches did occur about 
once a month, but in fact were incapacitating.  He asserted 
that these headaches felt like an ice pick had been inserted 
into his left temporal area.  The veteran alleged that they 
affected his vision and made him nauseous.  He noted that 
relief of these headaches required the use of prescription 
pain medication and sleep.  

He claimed that he experienced intermittent profuse rectal 
bleeding, constant diarrhea, severe abdominal cramps, gastric 
upset, and indigestion.  The veteran asserted that his 
diarrhea caused weight loss which in turn required him to use 
dietary supplements to maintain his weight.  He also claimed 
that he was required to take over-the-counter and prescribed 
medication to control his gastrointestinal symptoms.  He 
claimed that he had monthly flare-ups of his gastrointestinal 
problems that left him incapacitated.

Regarding his skin problems, he alleged that he developed a 
painful papulo-vesicular rash when exposed to sunlight, 
especially in the summer.  During the summer, he reported 
that he was forced to wear long pants, long sleeves, hats, 
and a wet suit when swimming.  He claimed that sunscreen did 
not prevent his skin rash.  

Finally, the veteran alleged that he experienced left 
testicular pain that was precipitated by his low back pain.  
He contented that he should be reevaluated with clinical 
testing as recommended by the VA examiner of October 1995.  
He also asserted that he experienced paraparesis in his right 
thigh and a dull left hip pain.

In a written statement of March 1997, the veteran asserted 
that during his service in the Gulf War he had been exposed 
to experimental medication, possible biological and nerve 
agents, toxic pesticides, depleted uranium, smoke, and other 
environmental pollutants.  He contended that these hazards 
led to his claimed disabilities.  The veteran again noted 
that he experienced left hip pain and claimed that this pain 
prevented him from lying on his left side.  He alleged that 
he experienced multiple joint pain in his fingers, toes, 
elbows, and knees for no apparent reason.  It was contended 
that this joint pain was a symptom of fibromyalgia.

At his hearing on appeal in March 1997, the veteran presented 
testimony similar to his previously submitted contentions.  
In addition, he noted that his headaches occurred once a 
month and lasted two to three days.  He alleged that these 
headaches were only relieved by prescribed medication, 
sleeping, and staying in dark rooms.  The veteran testified 
that these headaches were incapacitating.  He alleged that in 
the past year he had lost 112 hours from work, with 
approximately 25 percent of this time attributed to his 
headaches.  The rest of his time lost was due to his 
gastrointestinal problems.

A letter from the veteran's employer dated in May 1997 
reported that between December 1995 and April 1997 the 
veteran used 115.75 hours of sick leave and 97 hours of 
annual leave.  A statement from a fellow servicemember dated 
in May 1997 reported that the veteran started to complain of 
problems with dermatitis, diarrhea, and rectal bleeding since 
his service in the Gulf War.  A military physician noted in a 
letter of June 1997 that he had known the veteran for the 
past 20 years.  He reported that he had treated the veteran 
as a patient in recent years for complaints of chronic 
diarrhea, rectal bleeding, testicular and low back pain, and 
photosensitive skin disorder.  It was reported that these 
symptoms had started during the veteran's service in the Gulf 
War.  This physician attested to the veteran's honesty and 
character.  He further wrote that none of the noted symptoms 
were present prior to the veteran's service in the Gulf War 
and that "it is hard to imagine that 'coincidence' could 
account for the appearance of this plethora of medical 
maladies without some specific generating event."  The 
veteran's spouse submitted a letter that asserted his 
problems with diarrhea, rectal bleeding, cramps, and low back 
pain began during his service in the Gulf War.  She noted 
that the veteran had severe pain in his testicle and prostate 
area after intercourse.  The spouse alleged that the veteran 
experienced a severe rash when ever he was exposed to 
sunlight.  

The veteran submitted in July 1997 copies of his post-service 
medical treatment at a military facility.  In September 1995, 
the veteran reported that he had been involved in a motor 
vehicle accident in which he hit his head, resulting in 
complaints of pain in his neck and left shoulder.  
Radiological studies of the skull, cervical spine, and left 
shoulder found no evidence of fracture or dislocation.  An 
August 1996 outpatient record noted the veteran's complaints 
of a skin eruption on his back and shoulders after driving 
without a shirt.  He claimed that sunscreen had been applied 
to his back but had not prevented the eruption.  On 
examination, the back and shoulders had various degrees of 
papules, vesicles, and scabs secondary to itching.  The 
impression was recurrent polymorphic light eruption (PLE) 
probably secondary to exposure during the Gulf War.  A 
separate outpatient record reported complaints of active 
rectal bleeding for the past day with a history of 
intermittent bleeding for the past four and a half years.  On 
examination, the veteran's external anus was normal, but 
there was an internal rectal hemorrhoid.  The impression was 
bright red rectal bleeding apparently from a small internal 
hemorrhoid.  An outpatient record from late August 1996 noted 
his complaints of a long history of abdominal pain and loose 
stools for the past five to six days.  It was reported that 
the veteran's substantial weight loss had required the use of 
nutritional supplements.  The veteran was given extensive 
testing and evaluation with negative results.  The assessment 
was chronic diarrhea.  The examiner opined that the etiology 
of this symptom was unknown despite extensive evaluation.  In 
December 1996, the veteran noted he had injured his chest and 
resulted in right-sided chest pain.  The assessment was 
possible dislocation of right fifth costovertebral joint.  A 
chest X-ray found no evidence of a rib fracture.  In July 
1997, it was noted that the veteran had a red viscerlar rash 
over his left arm after sun exposure while driving.

In March 1997, the veteran complained of abdominal cramps, 
diarrhea, and rectal bleeding.  He asserted that these 
symptoms had started during his Gulf War service and since 
that time had experienced episodic flare-ups.  However, the 
veteran noted that his rectal bleeding was not associated 
with his bowel movements.  He asserted that he had three to 
four bowel movements a day with a brown soft stool.  The 
veteran denied pain on defecation, orthostasis, dysuria, 
urinary frequency/urgency, change in diet, or change in 
weight.  However, he did complain of pain like cramping or 
colic associated with his periods of diarrhea.  This pain 
radiated to his left testicle.  On examination, the veteran's 
abdomen was minimally tender with positive bowel sounds.  The 
rectum was positive for occult blood with brown stool.  An 
external hemorrhoid was also present.  The assessment was 
rectal bleeding associated with brown diarrhea.  It was 
commented that the likely source of the bleeding was the 
veteran's hemorrhoids.

A VA skin examination was provided the veteran in August 
1997.  He complained of episodic eruption of a skin rash in 
the spring and summer months.  The veteran asserted that this 
problem began in the summer of 1991.  He noted that he was 
exposed to chemicals and oil fires during the Gulf War.  On 
examination, the veteran's head, scalp, and chest had 
telangiectasia consistent with actinic damage.  His left arm 
had multiple confluent violaceous papules with excoriation, 
crusting, and lichenification.  The veteran's right hand had 
minimal slight scale.  The assessment was likely solar eczema 
with differential diagnoses of PLE versus photo allergic 
reaction.  It was determined that the etiology was unclear, 
but the symptoms started after the veteran's service in the 
Gulf War.  

The veteran was given a VA neurologic examination in 
September 1997.  He complained of headaches that occurred two 
to three times a month, each lasting two to three days.  It 
was noted that these episodes responded to medication.  His 
headaches occurred suddenly and were located in the 
frontotemporal area.  The veteran asserted that these 
headaches were accompanied by nausea, but denied vomiting.  
The impression was tension headaches, with normal 
neurological examination.

On genito-urinary examination in September 1997, the veteran 
complained of a dull, episodic ache in his left testicle.  
This pain was associated with his low back pain.  He also 
complained of suprapubic discomfort, particularly after 
ejaculation.  He denied any history of urethral discharge, 
voiding symptoms, hesitancy, nocturia, urgency, or 
incontinence.  The abnormalities noted on examination 
included mild atrophic left testicle that was somewhat softer 
than the right.  His prostate was also moderately tender.  
The diagnoses were chronic prostatitis and chronic pelvic 
pain syndrome.  

An initial VA gastrointestinal examination was given to the 
veteran in August 1997.  He complained of constant loose 
stools, rectal bleeding, abdominal cramping, and five to six 
bowel movements a day.  The veteran asserted that these 
symptoms had existed since 1991.  He felt that his rectal 
bleeding was at times due to his hemorrhoids and at other 
times due to some other cause.  His weight had fluctuated 
between 130 to 149 pounds and he claimed that his weight loss 
was associated with his diarrhea.  The veteran alleged that 
he had lost an accumulated two week period of time due to his 
diarrhea and headaches since he obtained a job as a pharmacy 
technician.  On examination his abdomen was soft and non-
tender with no organomegaly.  A rectal examination found no 
external hemorrhoids, but did reveal two internal 
hemorrhoids.  The veteran's stool was firm and solid and was 
negative for blood.  The diagnoses included chronic diarrhea 
state of unknown etiology, but it was reported further 
testing was to be conducted.  An addendum to this examination 
was completed in November 1997.  It was noted that repeated 
stool samples had remained normal.  Testing indicated a low 
probability of a malabsorption syndrome.  A colonoscopy had 
found two hemorrhoids, which the examiner opined could cause 
diarrhea.  It was reported that further testing was to be 
conducted, but the most likely diagnosis was irritable bowel 
syndrome with bleeding secondary to hemorrhoids.

An orthopedic examination was given to the veteran in 
December 1997.  He complained of back and left hip pain.  The 
veteran denied any history of trauma.  After an examination, 
the diagnoses were chronic strain of the thoracic and 
lumbosacral spine, and status post ligament damage in the 
left hip.  

Another VA gastrointestinal examination report addendum was 
prepared in February 1998.  It was reported that all clinical 
testing had been completed and the results had either been 
negative or normal.  The examiner found that there was no 
objective evidence from examination or testing that indicated 
diarrhea was present.  He further commented:

Assuming that the [veteran] does have 
chronic diarrhea as per his history, then 
it is of an unknown etiology and is very 
compatible with the diagnosis of 
irritable bowel syndrome.

A written statement was received from the veteran's spouse in 
January 1998.  She noted that the veteran complained of 
testicular pain that he had not experienced prior to his 
service in the Gulf War.  It was also claimed that the 
veteran experienced back and hip pain.  The spouse asserted 
that this pain made it difficult for the veteran to function 
in the morning and interfered with his sleep.  She claimed 
that the veteran developed a skin rash when exposed to 
sunlight in the spring and summer.  The spouse reported that 
this rash would become itchy, open, and bleed.  

The veteran also submitted a written statement in January 
1998.  He claimed that due to his skin problem, he must 
remain totally covered whenever he goes outside in the spring 
and summer time.  The veteran alleged that his VA examiner 
had mischaracterized his symptoms.  He reported that he did 
have pain on motion and that his orthopedic examination was 
inadequate.  It was asserted that his worst symptoms were in 
the morning when he first awoke and would improve with 
activity.  He characterized this pain was severe and that it 
would become excruciating at times when he used stairs.  The 
veteran contended that his diagnosis for status post ligament 
damage in the left hip was implausible since he did not have 
a history of ligament damage.  He asserted that his left hip 
and testicular pain were the result of an undiagnosed 
illness.

A lay statement dated in March 1998 was received from the 
veteran's fellow servicemember.  In this letter, the author 
attested that the veteran had developed skin rashes, 
diarrhea, and abdominal cramping after his service in the 
Gulf War.  It was noted that the veteran's rashes developed 
as a reaction to sunlight and would develop on his face and 
neck.  This skin disorder consisted of rashes and blisters 
that would burst and ooze liquid.  They were claimed to have 
left scars.  These skin eruptions were characterized as 
severe and painful.  It was also asserted that his diarrhea 
was severe.  The author reported that due to these illnesses 
the veteran had exhausted his leave from work.

In a letter of March 1998, the veteran contended that his 
treating VA physician did not agree with the VA examiner of 
February 1998 regarding the diagnosis of his gastrointestinal 
complaints.  It was alleged that his treating physician felt 
that the test results had not shown that a diagnosis could be 
arrived at.  The veteran asserted that the diagnosis of 
irritable bowel syndrome could not be justified based on his 
test results.  However, based on his symptomatology and the 
rating criteria, he contended that he was entitled to a 30 
percent evaluation for his gastrointestinal disorder.  He 
further contended that his skin disorder was only partly 
active during his latest VA examination.  The veteran alleged 
that this disorder prominently affected his exposed skin to 
include his face, neck and arms.  His rashes were asserted to 
constant itch and were very painful.  The veteran contended 
that this disorder was entitled to a 30 percent evaluation.  

VA treatment records dated in 1997 and 1998 were associated 
with this claims file in July 1998.  An outpatient record of 
October 1997 reported the veteran's complaints of blood and 
occasional mucus in his stool and stools three to five times 
a day with watery to pudding consistency.  The assessment was 
inflammatory diarrhea.  A colonoscopy of late October 1997 
noted an impression of normal colon and terminal ileum.  No 
gross evidence was found of irritable bowel disorder as a 
cause of bloody diarrhea, but there were moderate 
hemorrhoids.  A pathology report of late October 1997 found 
no significant abnormality.  In December 1997, an impression 
noted that it did not appear that the veteran had 
inflammatory bowel disease, but his bloody stools could be 
explained by the presence of hemorrhoids.  Another 
sigmoidoscopy of January 1998 noted an impression of internal 
hemorrhoids.  An outpatient record of March 1998 noted the 
veteran's claim of five to six liquid bowel movements a day.  
However, he now denied any blood in his stool.  He 
acknowledged that his weight had been maintained, but this 
fact was attributed to the use of dietary supplements.  The 
impression was a history of chronic diarrhea.  By May 1998, 
the veteran reported that his bowel movements had been 
reduced to three times a day due to the use of medication.  
He reported that his weight had been maintained.  The 
impression was chronic diarrhea of an unclear etiology.

In a letter of October 1998, the veteran claimed that his 
gastrointestinal symptoms consisted of daily diarrhea with 
stools soft to pure liquid, episodic rectal bleeding, 
constant abdominal cramping, gastritis, and difficulty 
maintaining his weight.  He contended that he was entitled to 
a 30 percent evaluation for this disorder.

The veteran was given another series of VA examinations in 
November 1998.  On a skin examination, he claimed that he had 
outbreaks of skin rashes after exposure to sunlight.  These 
occurred mainly on his hands and forehead.  On examination, 
the dorsum of his hands showed multiple erythematous, pink, 
crusted, sclerotic areas with milia present.  His forehead 
evidenced minimal solar elastosis.  There was no 
hypertrichosis noted.  The assessment was likely porphyria 
cutanea tarda.  Differential diagnoses included PLE and solar 
eczema.  The condition was found to be likely chronic with 
significant morbidity.  

A neurological examination noted the veteran's complaints of 
chronic headaches that occurred two to three times a month 
and lasted two to three days.  Symptoms associated with his 
headaches included nausea, blurry vision, and photophobia.  
He claimed that these episodes resulted in him losing about 
two days a month from work.  The diagnosis was migraine 
headaches.  An orthopedic examination noted a diagnosis of 
chronic strain of the lumbosacral spine.

The veteran's gastrointestinal examination noted his 
complaints of explosive, liquid stools with daily abdominal 
cramping.  He asserted that he had bowel movements five times 
a day.  The veteran also complained of rectal bleeding that 
he attributed to hemorrhoids, but noted that at times he had 
rectal bleeding when hemorrhoids were not present.  He was 
incontinent to stools once a week and had urgent bowel 
movements twice a week.  Since the Gulf War, the veteran 
asserted that his weight had varied from a high of 150 pounds 
to a low of 120 pounds.  In recent years, he noted that with 
the use of dietary supplements his weight fluctuated between 
135 pounds to 145 pounds.  On examination, his abdomen was 
soft and non-tender, but bowel rushes were present.  The 
impression was chronic diarrhea.  The examiner opined that, 
in essence, the veteran had significant irritable bowel 
syndrome, the diagnosis of which has not been determined.  
Two subsequent VA physician's opinions were obtained in 
August 1999 and November 1999 in order to determine a 
diagnosis of the veteran's gastrointestinal complaints.  
These opinions either noted that irritable bowel syndrome was 
the appropriate diagnosis, or the most likely diagnosis, 
based on the evidence of record. 


II.  Analysis

Service connection for multiple joint pain and chronic 
diarrhea.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability in the form of 
a medical diagnosis, (2) incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim 
may also be well grounded under 38 C.F.R. § 3.303(b) if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, muscle pain, joint pain, neurological signs or 
symptoms, signs or symptoms involving the skin, signs or 
symptoms involving the respiratory system (upper or lower), 
or gastrointestinal signs or symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia theater of operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2001, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia theater of 
operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1999). 

The United States Court of Appeals for Veterans Claims 
(Court) held that a well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Gulf War; (2) the manifestation of 
one or more signs or symptoms of undiagnosed illness; and (3) 
objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.  
According to the Court, a well-grounded claim must include 
"objective, independently verifiable" evidence, but not 
necessarily "medical evidence," of the claimed symptoms.  
Neumann v. West, No. 98-1410 (U.S. Vet. App. July 21, 2000).

A review of the evidence indicates that the veteran and his 
representative have been informed of the requirements for 
submitting well-grounded claims for service connection, to 
include a claim for an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.  This 
was accomplished in the RO's statement of the case (SOC) 
issued in September 1996 and SSOC.  As the veteran and his 
representative have been provided with the opportunity to 
present evidence and arguments on the issues on appeal, and 
availed themselves of those opportunities, appellate review 
is appropriate at this time.  See Robinette v. Brown, 8 Vet. 
App. 65 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the individual claims for service connection, the 
undersigned notes that the veteran is already service-
connected for chronic lumbosacral strain.  Therefore, the 
symptomatology of this disorder cannot be considered in 
determining service connection for multiple joint pain.  See 
38 C.F.R. § 4.14 (1999).

A review of the evidence indicates that the veteran has 
received multiple physical injuries during his military 
service and after his separation.  His resulting complaints 
of pain or stiffness were associated with these fractures, 
strains, sprains, or in some case to viral infections.  
However, his separation examination of March 1995 indicated 
that his in-service injuries and complaints had resolved 
without residual disabilities.  The veteran currently 
complains of multiple joint pain in his fingers, elbows, 
knees, and toes, and has asserted that the cause of this pain 
is fibromalygia.  Both the veteran and his spouse have 
related the start of this pain to his military service in the 
Gulf War.  However, while the veteran and his spouse are 
competent to provide evidence regarding symptomatology, they 
are not competent medical professionals that can render a 
diagnosis or an opinion on etiology.  See Zang v. Brown, 8 
Vet. App. 246 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The record reflects that the veteran is an pharmacy 
technician.  The Board acknowledges that the veteran does 
therefore have a certain amount of medical expertise in the 
field of medication, but this specialty does not indicate 
that he has the training and expertise to determine a 
diagnosis or etiology of a particular disorder.  Thus, his 
opinions on these matters will be considered as lay opinions.  
There is no objective medical opinion that has rendered a 
diagnosis for fibromalygia or other type of disease connected 
to his multiple joint pain nor has there been a medical 
opinion that has linked any of these complaints to his in-
service injuries.  There is also no objective and independent 
opinion, medical or otherwise, of record that would establish 
a nexus between the veteran's claimed signs and symptoms of 
the above noted joints during the presumptive period.  As 
there is no radiological evidence of degenerative changes in 
any of the claimed joints within one year of his separation 
from the military, the presumptive provisions of 38 C.F.R. 
§ 3.307 are not applicable to this claim.

Based on the above analysis, the undersigned finds that the 
claim for service connection for multiple joint pain has 
failed to meet the Caluza, Savage, or Neumann tests for a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  That is, 
there is no current diagnosis of such a disorder, or 
objective and independent evidence of symptomatology during 
the presumptive period.  Since this claim is not well-
grounded, there is no duty to further assist the veteran on 
this matter.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).

Regarding the veteran's claim for chronic diarrhea due to an 
undiagnosed illness, the record is clear that this symptom 
has been attributed by objective opinion to the veteran's 
service-connected irritable bowel syndrome.  Thus, as this 
symptom has been attributed to a diagnosed disorder, it does 
not meet the criteria for a well grounded claim under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In addition, this 
symptomatology has been considered by the RO in its 
evaluation of his irritable bowel syndrome.  According to the 
provisions of 38 C.F.R. § 4.13, a separate grant of service 
connection for this symptom is prohibited.  See Estaban v. 
Brown, 6 Vet. App. 259 (1994); See also Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


Service connection for testicular pain and a left hip 
disability.

The veteran has claimed that he had experienced left 
testicular pain since his active service in the Gulf War.  
These complaints have been confirmed by his spouse.  A review 
of the post-service medical records shows that the veteran 
received a diagnosis in October 1995 for "left flank pain 
radiating to his testicle, of undetermined etiology."  In 
addition, a military physician in June 1997 attributed the 
veteran's complaints of testicular pain to his military 
service in the Gulf War.  

Regarding his claimed left hip disability, the veteran has 
alleged that these symptoms developed during the presumptive 
period under 38 C.F.R. § 3.317 after his service in the Gulf 
War.  In addition, the examiner of September 1997 noted a 
diagnosis of "chronic pelvic pain syndrome."

It is determined by the undersigned that this evidence is 
sufficient to find the veteran's claim for service connection 
for testicular pain and a left hip disability to be well-
grounded under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  That is, he has presented objective 
observable signs and symptoms within the applicable 
presumptive period.  In addition, it has been held in a 
recent U. S. Court of Appeals for the Federal Circuit 
(Circuit Court) decision that if a veteran's claim is found 
to be well-grounded under any basis of entitlement, this 
finding triggers the VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) for all possible bases of entitlement to include 
those unknown to the claimant.  Schroeder v. West, No. 99-
7103 (Fed. Cir. May 18, 2000).  Therefore, as noted in the 
following REMAND, further development of these issues is 
warranted.


Increased Evaluations

Initially, the Board finds that the veteran's claims for 
higher evaluations for the conditions under consideration are 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, the Board finds that, as the record contains 
sufficient evidence to evaluate each of the disabilities 
under consideration, the duty to assist the veteran in 
developing the facts pertinent to the claim have been met.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4. The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided; rather, the veteran's disability will be rated 
under the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  38 C.F.R. § 4.14 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (1999).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The disabilities under consideration involve a question of 
the initial evaluation assigned after a grant of service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the U. S. Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation after a grant 
of service connection.  The Court held that in the latter 
case, the rule of Francisco v. Brown (7 Vet. App. 55 (1994) 
that the current level of disability is of primary importance 
when assessing an increased rating claim, did not apply; 
rather, the VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."

In this case, the RO has issued a SOC and a SSOC that do not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether "staged 
rating" would be appropriate in the veteran's case.  
However, the Board does not consider it necessary to remand 
this claim to the RO for issuance of a SOC on this issue.  
This is so because the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  The Board considers this to be tantamount to 
a determination of whether "staged rating" was appropriate 
with respect to each issue.  Therefore, a remand of the case 
would not be productive, as it would not produce a markedly 
different analysis on the RO's part, or give rise to markedly 
different arguments on the veteran's part.

Regarding the veteran's chronic headaches, this disorder has 
been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  According to Code 8100, headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months should be evaluated as 10 percent disabling.  
A 30 percent evaluation is given for prostrating attacks 
occurring on an average once a month over the last several 
months.  A 50 percent evaluation is awarded for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The evidence indicates that that he currently has two to 
three incapacitating headaches a month.  Other associated 
symptoms included nausea, blurry vision, and photophobia.  
According to the applicable rating criteria at Diagnostic 
Code 8100, this symptomatology warrants an evaluation of 30 
percent disabling.  A higher evaluation is not warranted 
under this diagnostic code, as the veteran's headaches have 
not resulted in prolonged attacks that result in severe 
economic inadaptability.  While these headaches do force the 
veteran to miss work, this is restricted to a few days a 
month and there is no indication in the evidence from his 
employer that these episodes cannot be accommodated.  As the 
veteran is obviously able to maintain gainful employment, a 
30 percent evaluation is all that is warranted for his 
chronic headaches.  This symptomatology has remained constant 
during the appeal period and a staged rating is not 
appropriate for this disorder.  Therefore, the preponderance 
of the evidence does not warrant an increased evaluation for 
the veteran's chronic headaches.

Turning to the veteran's irritable bowel syndrome, this 
disorder was evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7319.  Under Code 7319, moderate symptoms of frequent 
episodes of bowel disturbance with abdominal distress are 
evaluated as 10 percent disabling.  Severe symptoms of 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress are evaluated as 30 
percent disabling.  

The record indicates that the veteran's bowel disorder is 
characterized by up to six bowel movements a day of watery to 
"pudding" consistency, abdominal distress, and weight 
maintenance with the use of dietary supplements.  It is noted 
that the objective evidence is equivocal regarding whether 
the veteran's currently suffers with chronic diarrhea.  The 
examiner of February 1998 clearly found that there was no 
objective evidence of diarrhea, but the subsequent examiner 
of November 1998 noted a diagnosis of chronic diarrhea.  Also 
in recent years, the frequency of the veteran's diarrhea has 
been inconsistent.  In May 1998, he claimed that the 
frequency of his bowel movements had improved to three times 
a day with the use of medication.  However, a few months 
later in November 1998, he asserted that he had five bowel 
movements a day.  Resolving this evidence in a light most 
favorable to the veteran, it is determined that the veteran 
has suffered with chronic diarrhea for the entire period 
under appeal.  His employer has also verified significant 
periods of sick leave that the veteran attributed to his 
irritable bowel syndrome.  Based on this evidence, the 
undersigned finds that an increased evaluation to 30 percent 
disabling is warranted for this disorder under the criteria 
found at Diagnostic Code 7319.  As this is the highest 
evaluation allowed under this criteria there is no schedular 
basis on which to consider any higher rating.  

His service connected skin disorder has been evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Code 7806, 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, will be awarded a 10 
percent evaluation.  A 30 percent evaluation is given when 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.

The evidence of record reveals that the veteran's skin 
disorder is characterized by itching and painful rashes 
developing on skin exposed to sunlight.  He has claimed that 
this rash has appeared on all exposed skin to include his 
face and neck.  The veteran alleged that the rashes and 
residual scars were disfiguring.  He has submitted lay 
statements that described these symptoms as "severe."  
Objective examination of August 1997 and November 1998 did 
confirm that the veteran's skin disorder involved exposed 
skin on his face and arms.  These residual lesions were noted 
to be red or pink in color, crusted, and excoriated.  It 
appears that these residuals were worse on his arms, and in 
November 1998 the examiner characterized the residuals on his 
forehead as "minimal."  This type of skin deformity does 
not warrant an evaluation in excess of 10 percent disabling 
under Diagnostic Code 7806.  While the veteran and other lay 
evidence has characterized these symptoms as severe, the 
objective medical evidence has not found such symptoms, 
especially regarding the neck and face.  In fact, the veteran 
himself has acknowledged that these rashes are seasonal in 
nature having periods of dormancy.  The objective evidence 
has not shown that his skin lesions are extensive outside of 
its season exacerbation, and they have not been found on 
examination to produce marked disfigurement.  Therefore, a 30 
percent evaluation cannot be granted under either Diagnostic 
Code 7806 or, by analogy, under Diagnostic Code 7800 for 
disfiguring scars.

It is noted that the 10 percent evaluation for the veteran's 
skin disorder was made effective on November 19, 1998.  
However, based on the above analysis, the undersigned finds 
that this level of disability has existed since the date of 
his claim for service connection.  Therefore, under the 
provisions of 38 C.F.R. § 3.400, he is entitled to an 
effective date for his 10 percent evaluation for solar eczema 
from July 1, 1995.

Finally, there is no showing that any of the above service-
connected disabilities reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that these disabilities are not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the conditions are not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against any 
further increased evaluations other then those noted above, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

As the initial 30 percent evaluation assigned for chronic 
headaches is proper, a higher evaluation is denied.

An increased evaluation to 30 percent disabling, but not 
more, is granted for irritable bowel syndrome effective from 
July 1, 1995, subject to the laws and regulations governing 
the payment of monetary benefits.

An increased evaluation to 10 percent disabling, but not 
more, is granted for solar eczema effective from July 1, 
1995, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased evaluation in excess of 10 percent disabling 
after November 19, 1998, for solar eczema is denied.

The claim for service connection for testicular pain is well-
grounded; to that extent only, the appeal is granted.

The claim for service connection for a left hip disability is 
well-grounded; to that extent only, the appeal is granted.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for chronic 
diarrhea, to include service connection for an undiagnosed 
illness, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for multiple 
joint pain, to include service connection for an undiagnosed 
illness, this appeal is denied.


REMAND

As noted above, the veteran's claims for service connection 
for testicular pain and a left hip disability are well-
grounded.  However, the medical opinions in connection with 
these claimed disorders are inconsistent.  Many of the 
medical records have attributed the veteran's testicular/hip 
pain as a symptom of his low back disorder.  The VA genito-
urinary examiner of October 1995 found that the veteran's 
testicular pain was from an unknown cause, but advised that 
testing is conducted during an exacerbation of his symptoms.  
A subsequent VA examiner attributed the veteran's 
genitourinary complaints to chronic prostatitis, but 
diagnosed a pain syndrome in the left hip.  Finally, a 
military physician attributed the veteran's testicular pain 
to his service in the Gulf War.  Because of these conflicting 
opinions and the apparent interrelation between the veteran's 
left hip complaints, testicular pain, and low back 
disability; the Board finds that additional VA examination is 
required to determine if a diagnosable disease entity or 
actual signs and symptoms exist.  See Wisch v. Brown, 8 Vet. 
App. 139 (1995)(The duty to assist includes a medical 
examination to determine etiology of a claimed disability);  
See also Ardison v. Brown, 6 Vet. App. 405(1994)(The duty to 
assist includes conducting an examination during the active 
stages of a condition).

The veteran was afforded a VA orthopedic examinations in 
November 1997 and November 1998 and in order to evaluate the 
severity of his service-connected low back disability.  In 
the reports, the examiners noted the findings of range of 
motion in the affected joints.  It was also noted that there 
was no pain on motion during testing.  However, these 
physicians did not address whether the veteran suffered from 
additional functional loss due to other factors, such as 
fatigability, repetitive use, or incoordination, especially 
during flare-ups.  These type of findings are relevant in the 
current case, as the veteran has alleged that his back 
disability is significantly worse during flare-ups of 
symptomatology.  In this regard, the Board notes that when 
evaluating musculoskeletal disabilities the VA may, in 
addition to applying scheduler criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  As the medical evidence currently of 
record does not reflect full consideration of the factors 
noted above, the Board finds that the veteran should undergo 
another orthopedic evaluation, with neurological 
consultation, to assess the full nature and extent of his 
service-connected disabilities.

As noted above, the veteran's low back disability involves a 
question of the initial evaluation assigned after a grant of 
service connection.  See Fenderson, supra.  In this case, the 
RO has issued a SOC and a SSOC that do not explicitly reflect 
consideration of the propriety of the initial rating, or 
include discussion of whether "staged rating" would be 
appropriate in the veteran's case.  Such an analysis should 
be completed on remand.

Under these circumstances, the undersigned finds that further 
development is required, and the case is hereby REMANDED to 
the RO for the following action:

1.  With any needed assistance from the 
veteran, including signed releases; the 
RO should request copies of up-to-date 
records of any examination or treatment, 
VA or non-VA, that the veteran has had 
for any of his testicular, left hip, 
and/or low back disabilities.  All 
records so obtained should be associated 
with the claims file.  If any requested 
records cannot be obtained, this fact and 
the reasons for it should be noted in the 
claims file.

2.  After the above development has been 
completed, the veteran should be afforded 
a VA orthopedic examination.  The purpose 
of this examination is to determine the 
full nature and extent of the veteran's 
service-connected low back disability.  
All necessary tests, studies, and 
consultations (to include a neurological 
consult) should be accomplished, and all 
clinical findings should be set forth in 
detail.  The examiner should specifically 
provide the range of motion in the 
veteran's low back as measured in 
degrees.  The examiner should provide 
normal or standard range of motion in 
these joints for comparison purposes.  It 
should also be determined if the veteran 
experiences pain on motion, weakened 
movement, excess fatigability, or 
incoordination during the examination; 
and to what extent the veteran 
experiences increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) during 
flare-ups or after repeated use over a 
period of time.  If so, the examiner 
should report the degree of additional 
range of motion loss due to such factors.  
All findings, opinions, and bases 
therefor should be set forth in detail in 
a typewritten report.

3.  The RO should also schedule the 
veteran for the appropriate VA 
examination(s) to determine the existence 
and likely etiology of any current 
testicular pain or left hip disability.  
It is imperative that the veteran's 
entire claims folder, to include a 
complete copy of this REMAND, be provided 
to, and be reviewed by, the examiner in 
connection with the examination.  Any 
testing deemed necessary by the examiner 
should be conducted.  Following 
examination of the veteran and review of 
the claims file, the examiner should note 
for the record the diagnosis of any 
disorder(s) found on examination that has 
resulted in the veteran's complaints of 
testicular pain or left hip disability.  
If a diagnosis(es) cannot be determined, 
the examiner should express an opinion on 
whether there are objective signs or 
symptoms of an undiagnosed illness 
associated with either of the above noted 
complaints.  The examiner should also 
provide an opinion that addresses whether 
it is at least as likely as not that the 
veteran's current testicular pain and 
left hip disability had its onset in 
service or is etiologically related to 
his experiences during the Gulf War.  All 
findings, opinions, and bases therefor 
should be set forth in detail in a 
typewritten report.

4.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is not undertaken, or is 
incomplete, including if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the claims for 
increased evaluation for a lumbosacral 
strain and service connection for 
testicular pain and a left hip 
disability.  Such adjudication should be 
accomplished on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include the DeLuca decision, cited to 
above, and the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  The RO 
should provide adequate reasons and bases 
for its decisions, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished with a SSOC and given 
a reasonable opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



